IN THE SUPREME COURT OF MISSISSIPPI

                                   NO. 2007-KA-00732-SCT

HARVEY LAVELL REID a/k/a HARVEY LEAVE
REID

v.

STATE OF MISSISSIPPI


DATE OF JUDGMENT:                             04/13/2007
TRIAL JUDGE:                                  HON. MARCUS D. GORDON
COURT FROM WHICH APPEALED:                    NEWTON COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANT:                      EDMUND J. PHILLIPS
                                              CHRISTOPHER A. COLLINS
ATTORNEYS FOR APPELLEE:                       OFFICE OF THE ATTORNEY GENERAL
                                              BY: JEFFREY A. KLINGFUSS
DISTRICT ATTORNEY:                            MARK SHELDON DUNCAN
NATURE OF THE CASE:                           CRIMINAL - FELONY
DISPOSITION:                                  AFFIRMED - 08/07/2008
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

          BEFORE SMITH, C.J., EASLEY AND LAMAR, JJ.

          SMITH, CHIEF JUSTICE, FOR THE COURT:

¶1.       Harvey Lavell Reid was convicted of touching a child for lustful purposes in violation

of Mississippi Code Annotated Section 97-5-23(1) (Rev. 2006). Reid was sentenced to

fifteen years in the custody of the Mississippi Department of Corrections. Aggrieved by the

trial court’s judgment, Reid filed this appeal.

¶2.       Finding that the issues raised are not meritorious and are not worthy of discussion, we

affirm.
                        FACTS AND PROCEDURAL HISTORY

¶3.    In November 2005, the child victim, ten years of age at the time of the incident, stayed

at home with her two brothers and Bobby Joe Reid, her mother’s boyfriend at the time. The

child victim and her two brothers were asleep on couches in the living room when the child

victim was awakened by Harvey Lavell Reid (“Lavell”), Bobby Joe’s cousin. Lavell told her

to come with him to her brothers’ room, where he was spending the night. Lavell told the

child victim to get into the bed. Lavell then took off all his clothes and got into the bed with

her. Lavell rubbed her breasts and then put his hand inside her panties and massaged her

vagina.

¶4.    The child victim told him that she needed to go to the bathroom. When the child

victim came out of the bathroom, she stopped at the door, and told Lavell she was going to

the living room with her two brothers. The child victim did not see Lavell after the incident

and did not tell her mother about the incident until July 2006.

¶5.    Harvey Lavell Reid was indicted for touching a child for lustful purposes in violation

of Mississippi Code Annotated Section 97-5-23(1). Reid was found guilty by a jury and

sentenced to fifteen years on April 13, 2007. After denial of his post-trial motions, he filed

this appeal raising the following issues:

       I.     Whether the Jury Instruction Granted Was Proper.

       II.    Whether the State’s Use of Leading Questions During Re-direct
              Examination Was Proper.

       III.   Whether the Trial Court Erred in Admitting Reid’s Confession.

       IV.    Whether the Child Victim Was Competent to Testify.



                                               2
                                   CONCLUSION

¶6.   None of these issues are meritorious nor do they warrant discussion. This Court

therefore affirms the conviction and sentence of the Newton County Circuit Court.

¶7.  CONVICTION OF GRATIFICATION OF LUST AND SENTENCE OF
FIFTEEN (15) YEARS IN THE CUSTODY OF THE MISSISSIPPI DEPARTMENT
OF CORRECTIONS, AFFIRMED.

    WALLER AND DIAZ, P.JJ., CARLSON, DICKINSON, AND LAMAR, JJ.,
CONCUR. EASLEY AND RANDOLPH, JJ., CONCUR IN RESULT ONLY.
GRAVES, J., CONCURS IN PART AND IN RESULT.




                                           3